Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim amendments dated 5/11/21 have removed the 112(f) interpretation of “compressed fluid supply device.” However, “guide part” is still being interpreted under 112(f) as set forth in the action dated 2/25/21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-16 is indicated because the closest prior art of record (Iwasaki) fails to teach or suggest using a compressed fluid, a collection roller, or the tension detector and the control device configured to supply the compressed fluid and determine, based on a change in the tension of the wire electrode, whether or not the electrode has reached a supply position. Regarding the first of these, the compressed fluid, this is obvious as taught by Janicke in the office action dated 10/31/19. Secondary reference Katsube teaches the collection roller and this feature is an obvious modification as set forth in the aforementioned office action. However, regarding the latter two limitations, while secondary reference Katsube teaches a tension detector which is capable of detecting a change in tension, neither Katsube nor Iwasaki discloses or fairly suggests a control device configured to control the compressed fluid supply device so as to supply the compressed fluid and determine, based on a change in the tension of the wire electrode, whether or not the wire electrode has reached a supply position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761